Resettled order confirming report of a Referee and denying a cross motion to dis-affirm said report and for leave to serve an amended answer so as to invoke the three-year Statute of Limitations modified by striking therefrom everything following the words “ and the Court having duly deliberated thereon, it is ” and by substituting therefor provisions to the effect that the motion to confirm the Referee’s report be granted as to the amendment of the complaint and in all other respects denied, that the cross motion to disaffirm said report be granted as to the service of the amended answer and in all other respects denied, and that the cross motion to amend the answer be granted. As so modified, order affirmed, with $10 costs and disbursements to appellant. Service of the answer in the form proposed by appellant shall be made within ten days after the entry of the order hereon. Since no prejudice accrued to respondents by reason of the delay between the time to amend the answer as of right and service of notice of intention to do so, leave to amend should have been granted. (De Janne v. Gargiulo, 254 App. Div. 752.) Nolan, P. J., Wenzel, MacCrate, Murphy and Ughetta, JJ., concur. [See post, p. 1060.]